Citation Nr: 0912353	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeal for 
Veterans Claims regarding a Board decision rendered in August 
2007.  This matter was originally on appeal from an October 
2004 rating decision of the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In an August 2007 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claim (Court).  
In the September 2008 Order, the Court granted the parties' 
Joint Motion for Partial Remand (JMPR), vacated the Board's 
August 2007 decision and remanded the matter to the Board for 
compliance with the instructions in the JMPR.  The JMPR noted 
that the parties agreed that the Board erred by failing to 
address whether a VA medical examination or nexus opinion was 
necessary as to veteran's claims of hearing loss and 
tinnitus.  The Board was instructed to address the issue of 
whether a VA examination or nexus opinion is necessary. 

A review of the evidence in the record reflects that the 
veteran was treated for ear disorders during service.  The 
first recorded instances of ear disorder was recorded in 
January 1961 where the veteran "complain[ed] of hearing an 
infected [left] ear. Says he has had running discharge for 
past week."  The veteran reported he had an "ear inflection 
5 years ago and now has a feeling of heaviness in his 
[illegible symbol] ear."  See In-Service treatment record, 
dated January 1961. 

The March 1961 service record reveals that the veteran 
reported "chronic complaint of pain, itching, tinnitus, 
drainage, etc., from left ear.  Also decreased hearing at 
times in left ear.  Dates onset of symptoms to ear infection 
following swimming about 7 years ago.  [Veteran] feels that 
the hearing in his left ear has been worse for the past 1-2 
months."  In addition, the audiogram test determined a 
"very poor response for left ear."  See In-service 
treatment record, dated March 1961.  

In April 1961, the veteran was returned to duty following 
medical treatment diagnosed with "deafness, perceptive type, 
left ear."  This condition was considered to be permanent 
and the veteran was found unfit for any activity with 
"exposure to loud noises, particularly firing range."  See 
In-Service treatment record, dated April 1961.  This 
diagnosis and conclusion was again confirmed in September 
1961.  See In-Service treatment record, dated September 1961.

However, the veteran's July 1962 separation examination does 
not report any ear disorder or hearing loss.  Furthermore, 
the audiogram testing found that the veteran's hearing was 
within normal limits according to VA standards for both the 
right and left ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
5
LEFT
15
15
10
-
5
See Separation examination, dated July 1962.

The first instance of ear disorder post service was reported 
in July 2005.  The medical examiner recorded "has [history 
of] ear infection before... noticed discomfort and yellow 
discharge in both ears" assessing the condition as otitis 
externa.  See Dr. R. Legaspi records, dated July 2005.  

In September 2005, the veteran reported "chronic tinnitus 
because of an injury in service."  The veteran "was seen 
several times to because of otitis externa and now again he 
is complaining of some drainage in the left ear."  See Dr. 
R. Legaspi record, dated September 2005.  Finally, in 
February 2006 the veteran "mentioned that still he is having 
chronic discharge from both ears.  He added that this problem 
dates back to his service with the military.  He is trying to 
get to the [VA] system and mentioned that he would rather be 
seen by an [ear nose throat specialist] there in [VA] 
clinic."  See Dr. R. Legaspi records, dated February 2006.
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

A VA examination has not been provided for this claim and, in 
this case, based on the evidence of in-service ear complaints 
and treatment, the veteran's history of ear disorders since 
service, and the current diagnosis of otitis externa, the 
Board finds (particularly in view of the JMPR and Court's 
Order) that an examination and opinion are needed to 
determine whether hearing loss and tinnitus it is service 
connected.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a VA 
audiological examination to determine the 
nature and etiology of any diagnosed ear 
disorder, specifically hearing loss and 
tinnitus, and the examiner is asked to 
state whether it is at least as likely or 
not that any bilateral hearing loss or 
tinnitus diagnosed is etiologically 
related to service.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.


2.	The AMC should ask the veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports.  The AMC should obtain complete 
records of all such consultation and 
evaluation from all sources identified by 
the veteran. 

3.	Conduct any further development necessary 
based on any newly received evidence.

4.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for hearing loss and tinnitus.  If the 
benefit sought is not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




